a2018rsuimage3a01.gif [a2018rsuimage3a01.gif]


Exhibit 10(k)(k)(k)


GRANT AGREEMENT




Director Name:
 
 
 
Grant Date:
 
 
 
Grant Number:
 
 
 
Award Amount:
 
 
 
Award Type:
Restricted Stock Units
 
 
Plan:
Second Amended and Restated HP Inc. 2004 Stock Incentive Plan
 
 
Vesting Schedule:
100% on the Grant Date



Restricted Stock Units


THIS GRANT AGREEMENT, as of the Grant Date set forth above between HP Inc., a
Delaware corporation (the “Company”), and the Director named above, is entered
into as follows:


WHEREAS, the Company has established the Second Amended and Restated HP Inc.
2004 Stock Incentive Plan (the “Plan”), a copy of which has been made available
to the Director and is made part hereof, and unless otherwise defined in this
Grant Agreement, any capitalized terms in this Grant Agreement shall have the
meanings ascribed to them in the Plan; and


WHEREAS, the Director has filed an election in accordance with the terms of
his/her service on the Company’s Board of Directors to be granted a Restricted
Stock Unit (“RSU”) Award under the Plan as hereinafter set forth below;


WHEREAS, each RSU is equal in value to one share of Company common stock
("Share") subject to the restrictions set forth below;


NOW THEREFORE, the parties hereby agree that in consideration of services
rendered and to be rendered, the Company grants the Director the number of RSUs
set forth above upon the terms and conditions set forth herein.


1.
Vesting Schedule.

Except as provided in Section 9 below, the interest of the Director in the RSUs
shall vest in full upon the Grant Date.


2.
Benefit Upon Vesting.



1



--------------------------------------------------------------------------------



Upon the vesting of the RSUs, the Director (or the Director’s estate or
designated beneficiary in the event of Section 9) shall be entitled to receive,
as soon as administratively practicable, after the vesting date, but in any
event within 75 days, Shares equal to:
(a)
the number of RSUs that have vested, and

(b)
a dividend equivalent payment in Shares determined by multiplying (1) the number
of vested RSUs by the dividend per Share on each dividend payment date between
the Grant Date and the date when Shares are delivered to the Director to
determine the dividend equivalent amount for each dividend payment date; and (2)
dividing the amount determined in (1) by the Fair Market Value of a Share on
such dividend payment date to determine the number of additional Shares to be
delivered to the Director; provided, however, that if any aggregated dividend
equivalents would result in a payment of a fractional Share, such fractional
Share shall be rounded up to the next whole Share.

Notwithstanding the foregoing to the contrary, in the event the Director has
made a valid deferral election in accordance with Section 3, Shares will not be
delivered at vesting but will instead be delivered in accordance with the
provisions of the applicable deferral election and Section 3.


3.
Deferral Election.

The Director may elect to defer delivery of the Shares that are otherwise due to
the Director upon vesting by completing a prescribed deferral election form and
returning it to the Company according to the instructions on the deferral
election form. The deferral election form will be distributed separately. If
made, the deferral election is irrevocable by the Director. The Director shall
generally receive his or her Shares in accordance with the distribution election
made in the deferral election form; however, notwithstanding anything in this
Grant Agreement or deferral election form to the contrary, in the event the
Director is a "specified employee" as determined pursuant to Section 409A, at
the time that the Director receives a payment in connection with the Director’s
“separation from service” as determined pursuant to Section 409A (other than for
death), the payment shall instead be made on the earlier of the first U.S.
business day after the date that is (i) six months following the Director’s
separation from service as determined pursuant to Section 409A or (ii) the date
of the Director’s death to the extent such delayed payment is otherwise required
to avoid a prohibited distribution under Section 409A.


4.
Taxes.

Regardless of any action the Company takes with respect to any or all income tax
(including federal, state and local taxes), social insurance, payroll tax, or
other tax-related withholding ("Tax-Related Items"), the Director acknowledges
that the ultimate liability for all Tax-Related Items legally due by the
Director is and remains the Director's responsibility and that the Company
(i) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including the grant
of the RSUs, the vesting of the RSUs, the conversion of the RSUs into Shares,
the subsequent sale of any Shares acquired at vesting, the receipt of any
dividends, or the sufficiency of any payments made for or by the Director to
satisfy the Tax-Related Items; and (ii) does not commit to structure the terms
of the grant or any aspect of the RSUs to reduce or eliminate the Director’s
liability for Tax-Related Items.


5.
Restrictions on Issuance.

No Shares will be issued in connection with the RSU if the issuance of such
Shares would constitute a violation of any Applicable Laws.


6.
Transferability of Award.

The RSUs may not be transferred, pledged, sold, assigned, alienated or otherwise
encumbered by the Director in any manner other than by will or by the laws of
descent and distribution. Any such purported transfer, pledge, sale, assignment,
alienation or encumbrance will be void and unenforceable against the Company.
The terms of this Grant Agreement shall be binding upon the executors,
administrators, heirs and successors of the Director.


2



--------------------------------------------------------------------------------





7.
Custody of Restricted Stock Units.

The RSUs subject hereto shall be held in a book entry account in the name of the
Director. Upon vesting of the RSUs, the Shares shall be released into the
Director’s account.


8.
No Stockholder Rights.

RSUs represent hypothetical Shares. Until the Shares are issued and the Director
becomes a holder of record of the Shares, the Director shall not be entitled to
any of the rights or benefits generally accorded to stockholders until the
Shares are issued to the Director and the Director becomes a holder of record of
the Shares.


9.
Section 409A.

Payments made pursuant to this Plan and this Grant Agreement are intended to
comply with or qualify for an exemption from Section 409A. The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this Grant Agreement
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, including any
amendments or actions that would result in the reduction of benefits payable
under this Grant Agreement, as the Company determines are necessary or
appropriate to ensure that all RSUs are made in a manner that qualifies for an
exemption from, or complies with, Section 409A or mitigate any additional tax,
interest and/or penalties or other adverse tax consequences that may apply under
Section 409A, provided however, that the Company makes no representations that
the RSUs will be exempt from any penalties that may apply under Section 409A and
makes no undertaking to preclude Section 409A from applying to this RSU. For the
avoidance of doubt, the Director hereby acknowledges and agrees that the Company
will have no liability to the Director or any other party if any amounts payable
under this Grant Agreement are not exempt from, or compliant with, Section 409A,
or for any action taken by the Company with respect thereto.


10.
Governing Law.

This Grant Agreement is governed by the laws of the state of Delaware without
regard to its conflict of law provisions.


11.
Integration.

The Plan is incorporated herein by reference. The Plan and this Grant Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Director with respect to the subject matter
hereof.


12.
Plan Information.

The Director agrees to receive information, including copies of any annual
report, proxy and Form 10-K, from the investor relations section of the
Company's website at www.hp.com. The Director acknowledges that copies of the
Plan, Plan prospectus, Plan information and stockholder information are
available upon written or telephonic request to the Company Secretary (or his or
her delegate).




3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Grant Agreement in duplicate
the day and year first above written.




HP INC.


By ________________________
Dion Weisler
CEO and President




By ________________________
Tracy Keogh
Chief Human Resources Officer






Signed ___________________________




4

